PER CURIAM.
On July 29, 1960, the chancellor entered a decree in favor of the estate of John Cassidy against the estate of his widow Florence Cassidy, requiring a return by the latter of a substantial sum of money and certain securities which were held to be property of the former. Provision was made for an accounting as to the securities sold and the income therefrom.
Following accounting objections were filed, hearing was had at which testimony was taken and on March 7, 1963, a final order was made on the accounting. This appeal, taken on behalf of the estate of John Cassidy, challenges two provisions of that order.
Appellant’s first contention is that the court committed error by changing a pro*663vision of the original decree for payment of interest on the cash amount for which the decree had granted judgment with interest from a named date in 1955. We hold that the challenged ruling was not in error. As pointed out by appellee, the subsequent accounting for which the decree made provision showed investment of the monies had produced income substantially equivalent to such interest, and, therefore, to allow interest on the cash amount which the initial decree had ordered paid would amount to an unjust duplication of payment by appellee. Under the conditions disclosed, if the change in the decree was erroneous because of lapse of time, the error was shown to be harmless.
We have considered the appellant’s second contention, which deals with expense allowances and deductions granted to ap-pellee, and we are of the opinion that the appellant has not demonstrated error with respect to those matters.
Affirmed.